Citation Nr: 1721090	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-46 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for hypertension to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in March 2017.  However, this evidence simply continues to show the same right knee symptoms and hypertension, which is already documented in previous medical evidence.  As such, this evidence is redundant and/or duplicative of prior medical evidence and, thus, waiver of AOJ consideration of this evidence is not necessary.  38 C.F.R. §  20.1304 (c).  

The Board last remanded these issues in September 2016 for further development.  The Appeals Management Center (AMC) continued the denial of the claims as reflected in the March 2017 supplemental statement of the case (SSOC) and returned these issues to the Board for further appellate consideration.


FINDINGS OF FACT

1.  A right knee disability is not related to active duty service.

2.  The preponderance of the evidence of record is against a finding that the Veteran's hypertension is related to his military service, nor is it related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §3.303, 3.304 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The development actions requested in the Board's September 2016 remand were fully completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Of note, the Veteran indicated during his February 2011 testimony, that he received treatment for hypertension within a year of service.  Following the Board's July 2014 Board remand, the Veteran was invited to submit any additional evidence in support of his claim.  In response, the Veteran stated that he had no additional evidence to submit in December 2014.  Additionally, following the issuance of the Veteran's most recent supplemental statement of the case, the Veteran, through his representative stated that he did not have any additional evidence to submit in support of his claim.  
II.  Laws and Regulations

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases" to include arthritis and hypertension, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. §  3.303 (d).  Additionally, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. §  3.310 (a).

Right Knee

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has claimed he has a right knee condition resulting from service.  An essential element of a claim for service connection is evidence of a current disability.  VA medical records reflect that the Veteran has been diagnosed with degenerative joint disease with meniscal tear (see November 2011 VA Examination Report).  Thus, an essential element has been met.

Another essential element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's service treatment records include a single, April 1976, note of knee pain due trauma to the right knee.  An assessment of patella bursitis with abrasion was provided.  Service treatment records include no additional evidence of treatment for or complaints of knee symptoms thereafter.  

Post-service treatment records include a September 2007 treatment note in which it was noted that the Veteran was new to VA treatment.  It was noted that he worked for the post office and had recently been service connected for non-related conditions.  On physical examination, the Veteran's left knee was found to be somewhat swollen compared to the right and the Veteran reported that his left knee gave him pain on occasion.  

Private treatment records from March 2009 demonstrate MRI findings of a fairly extensive horizontal tear of the posterior horn of the medial meniscus.  

In a June 2009 treatment record, the Veteran was shown to have reported right knee problems for a month.  July 2009 VA treatment records note that the Veteran was referred to the orthopedic clinic for an evaluation of right knee pain, the Veteran reported no definite injury but reported a remote history of injury playing sports in the military.  

In an October 2009 treatment record, the Veteran reported a history of years of right knee pain.  The Veteran stated that he remembered an in-service injury while playing sports.  A diagnosis of posterior horn medial meniscus tear was provided and an arthroscopy was scheduled and performed.  

A VA treatment record from November 2009 demonstrates that the Veteran reported that he had been doing great but fell off a chair onto his right knee the day prior.  In a December 2009 treatment note, the Veteran reported that his right knee had been hurting more since he started back to work at the post office.  He explained that his job required him to lift boxes and do a lot of walking.  

At his February 2011 Board hearing, the Veteran testified that he did not receive additional treatment for his right knee injury after the injury because he was about to leave the service.  When asked how soon after discharge he sought treatment, he stated that his knee was ok when he left the service, that it wasn't bad, that within a couple of years his knee started bothering him and that he then sought treatment in Gainesville, Florida.  He stated that his knee gave out about eight years after service and he sought treatment at the Lake City and Gainesville, Florida VA treatment centers.  The Veteran estimated that he first got VA medical care in 2006.  

The Veteran was afforded a VA examination in August 2008; however, that examination was found to be inadequate and thus will not be discussed further.  The Veteran was afforded a new VA examination in November 2011 in order to determine the etiology of the Veteran's knee disorder.  

During his examination, the Veteran stated that he stayed in sick call for a week after an in-service injury and that his knee had been painful ever since.  The Veteran stated that he sought treatment two months after service.  

Following a review of the claims file, the examiner stated that it would be resorting to mere speculation to opine whether the Veteran's right knee degenerative joint disease with meniscal tear was etiologically related to any incident of service.  The examiner explained that the Veteran's in-service diagnosis was infrapatellar bursitis with skin abrasion and no further follow-ups were noted.  The examiner further noted that there was no documentation of staying in sick call for a week.  

The examiner stated that there was no documentation available for review of a continuous persistent right knee condition until 2009 although the Veteran asserted treatment in the 1980s.  The examiner stated that since the Veteran had an active occupational and social history, noting that he was a store manager, clerk and soft ball coach, it was unknown what other stresses and injuries might have occurred to the right knee (noting specifically a July 2004 treatment note where the Veteran passed out and landed on the floor).  

The examiner stated that it should be pointed out that intrapatellar bursitis had resolved and that findings on examination were completely different and that one condition did not cause the other.  The examiner also stated that it was possible that a significant enough traumatic insult on the right knee during 1976 injury might cause damage to the cartlidge but that was not documented in service or shortly thereafter.

The Board finds that the evidence weighs against a finding of service connection.  

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  Here, the Veteran's patella bursitis with abrasion is not shown to have been a chronic disease in service, significantly, only a single notation of knee symptoms is shown in service treatment records.  Further arthritis in the knee is not shown within a year of service.  38 C.F.R. § 3.307, 3.309.

The Veteran has also not reported a clear continuity of symptoms since service.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303 (b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Here, however, the Veteran's claims of continuous symptoms are inconsistent.  The Veteran is shown during his February 2011 hearing to have reported that he did not receive additional treatment for knee symptoms after his injury because he was about to leave the service, that his knee was ok after service, and that he sought treatment years later.  In contrast, at his November 2011 VA examination the Veteran reported that he stayed in sick call for a week after an in-service injury and that his knee had been painful ever since.  The Veteran's vastly different reports render these contentions far less credible as does the fact that the Veteran is shown to have reported left knee pain in 2007.  It stands to reason that if the Veteran had continuous right knee pain since his injury in service, he would have mentioned it while discussing his left knee during treatment.  

The Board has also considered the Veteran's statements connecting his knee disability to active duty service.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.   

Finding that the Veteran's own claims have not demonstrated service connection, the Board turns to the medical evidence of record, most significantly, the November 2011 VA examination.

Initially, the Board notes that the VA examiner found that it would be resorting to mere speculation to opine whether the Veteran's right knee degenerative joint disease with meniscal tear was etiologically related to any incident of service.  In this regard, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court stated that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," but it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled." 

In this case, it is clear that the November 2011 VA examiner fully and completely reviewed the record.  The inability to fully render the opinion requested by VA was the result of the lack of medical information documenting additional in-service treatment for a knee disability and treatment for decades thereafter.  The VA examiner fully considered the facts in this case, including the Veteran's statements as the November 2011 report notes a review of the available records were completed.  The Board therefore concludes that the November 2011 VA medical examination is adequate and remanding for another examination would serve no useful purpose and would only result in additional delay in the Veteran's case.  While the examiner was unable to render a medical opinion on the issue on appeal, the Board finds the claims folder as a whole supports the conclusion that the Veteran's right knee disability is not related to his service given the examiner's findings that patellar bursitis with abrasion would not lead to the Veteran's present disability.  Further, as discussed above, while the examiner found that the Veteran's in-service injury may have been so traumatic as to have caused damage to the cartilage, the evidence of record simply fails to show this is the case and given the Veteran's occupational and social history and additional injuries, the record suggests otherwise. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107  (West 2014), and 38 C.F.R. § 3.102  (2015), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hypertension

For the reasons explained below, the Board finds service connection for hypertension is not warranted here. 

An essential element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's service treatment records do not reflect a diagnosis, treatment for, or complaints of hypertension.  Rather the claims folder includes a finding of hypertension only in February 2003.  

Additionally, an essential element is evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  In an August 2008 VA examination, the examiner opined that the Veteran's high blood pressure was at least as likely as not caused by his gender, race, obesity, age and hyperlipidemia.  The examiner cited a review of medical literature, the Veteran's medical records, and clinical experience.  The examiner noted that although the exact cause of hypertension was unknown there were several factors and conditions that may increase risk noting that the Veteran was a 53 year old obese African American male with hyperlipidemia and met several risk factors of hypertension.  

As above, the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.). However, in the present case, not only is there an absence of clinical records showing an hypertension in service, but to the contrary, the record shows blood pressure measurements not supporting a diagnosis of hypertension in service.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hypertension for VA purposes.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Finally, the Board is cognizant that the Veteran has asserted a relationship between the Veteran's right knee disability and hypertension, however as a right knee disability is not found to be due to service, as noted above, service connection on a secondary basis may not be established.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107  (West 2014), and 38 C.F.R. § 3.102  (2016), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).












ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for hypertension to include as secondary to a right knee disability is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


